Order filed August 15, 2014




                                       In The


         Eleventh Court of Appeals
                                    __________

                              No. 11-14-00205-CV
                                  __________

                      IN RE PHILLIP WADE HANNA


                          Original Mandamus Proceeding


                                     ORDER
      Relator, Phillip Wade Hanna, has brought a mandamus action against the
Honorable Mike Moore, Judge of the 29th District Court of Palo Pinto County,
Texas. He alleges that Judge Moore has not ruled on a motion that Relator filed
with the district court in which he sought enforcement or sanctions in connection
with his ex-wife’s failure to deliver certain property in accordance with the divorce
decree. It does not appear that Relator served a copy of the petition for writ of
mandamus on the real party in interest. The clerk of this court is forwarding a
copy of the petition to the attorney of record for the real party in interest, Lora Kay
Hanna.
      The real party in interest, Lora Kay Hanna, is requested to file a response to
Relator’s petition for writ of mandamus with this court on or before September 8,
2014. In the interim, if this court receives written notice that Relator’s motion has
been ruled on by the trial court, we will deny the petition for writ of mandamus
because the relief requested by Relator will have already occurred, and the issue
presented in the petition would then be moot.



                                                    PER CURIAM


August 15, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2